Citation Nr: 1719359	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  15-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1952 to November 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran's bilateral hearing loss is related to in-service loud noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of hearing loss.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran states that his current hearing loss was caused by noise exposure during active service.  Specifically, he states that he was exposed to significant aircraft noise in the course of performing his job as an aircraft mechanic (see Correspondence from Veteran received October 21, 2015).  

In this case, exposure to loud noise during active service is demonstrated by the evidence.  The Veteran's DD Form 214 shows that his Military Occupational Specialty (MOS) was aircraft mechanic, and this is confirmed by other military personnel records that have been submitted by the Veteran.  The question before the Board is whether the current hearing loss is related to the in-service noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, unfortunately, the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (see VA Form 21-3101 received October 20, 2014).  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

Turning to the available evidence of record, the Veteran was afforded a VA examination in October 2014.  An audiogram revealed puretone thresholds of 55, 65, 75, 65, and 70 decibels in the right ear, and 90, 90, 85, 70, and 70 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  Although the VA examiner did not have the claims file available for review at the time he examined the Veteran, he provided an addendum opinion after having the opportunity to do so.  In the November 2014 addendum report, he stated that in the absence of military enlistment and separation audiograms, the degree of noise induced sensorineural hearing loss attributable to military noise exposure cannot be determined without resorting to mere speculation (see Virtual VA, CAPRI entry 2/8/16, C&P Medical Opinion dated 11/17/14,  p. 1).

The Veteran has submitted two buddy statements.  The first, dated in September 2015, is from B.M., who states that he enlisted with the Veteran and that after being discharged, he noticed that the Veteran's hearing was not as good as it was prior to service enlistment.  The second, dated in October 2015, is from a friend, J.F., who states that he has known the Veteran for forty years and that the Veteran has had hearing difficulties for as long as he has known him (since approximately 1975, almost 20 years after service separation).  

In an October 2015 statement, the Veteran stated that he had to retire early from his civilian job because he was unable to hear on the telephone at the age of 62.  He also stated that he had purchased three sets of hearing aids since 1962.  At the September 2015 Decision Review Officer (DRO) hearing, the Veteran testified that he worked as a parts manager at a car dealership after service and had no real noise exposure following separation, so he did not feel his hearing loss could be due to anything other than service. 

Finally, the Veteran attempted to obtain a nexus opinion from a private audiologist, and in October 2015, he received a response from an employee of the audiologist's office, J.S., who is not an audiologist.  J.S. stated that even though the Veteran probably "experienced [his] hearing loss during [his] military time," the audiologist would not "sign off on it" as she was unable to document any instance that started the hearing difficulties.  J.S. explained that usually when someone experiences an acoustic trauma, it shows immediately, but, in this case, the Veteran was unable to identify that moment.  Without that paperwork, the audiologist would not testify that the hearing loss started at any particular time.  J.S. further stated that it is normal for hearing difficulties to manifest at age 50, simply due to aging, and that that was likely VA's reasoning for denying his claim. 

The Board finds that the evidence weighs against a finding that the Veteran's hearing loss is related to service or manifested within one year of separation from service.  The Board recognizes that the Veteran's service treatment records are not available to provide evidence supporting his claim, and, as noted above, the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  The benefit of the doubt, however, cannot overcome a paucity of evidence.  

The earliest evidence of a hearing loss complaint in the record is almost 60 years after separation from service in 2014, when the Veteran filed his claim.  Even if the Board accepts the Veteran's statement that he has had hearing aids since 1962, this still places inception of hearing loss difficulties six years after service separation.  The Board notes that, although he has been given the opportunity to do so, he has not identified or submitted any treatment records which would demonstrate hearing loss complaints prior to 2014 when he filed his claim for service connection.  

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for hearing loss for nearly 60 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).     

The Board acknowledges the Veteran's statements that he experienced hearing loss symptoms during active service, and that he believes that his current hearing loss is related to the noise exposure he experienced during active service.  The Board also acknowledges the buddy statement from B.M. that the Veteran's hearing worsened between the time of enlistment and separation from service.  However, their statements alone do not establish a medical nexus.  Indeed, while the Veteran and his friend B.M. are competent to provide evidence regarding matters that can be perceived by the senses, they are not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as lay people, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that neither the Veteran nor his friend is competent to address.  Jandreau.

The Board also notes that in the October 2015 letter from the audiologist's office, J.S. was not only unable to state that the Veteran's hearing loss was related to his military service, but also suggested that age alone could be the cause of his hearing loss.  This letter, therefore, weighs against the current claim for service connection.  

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hearing loss is related to service or manifested within one year of separation from service, and service connection is therefore denied. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA satisfied the notice requirements of the VCAA by way of an October 2014 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes a VA examination and opinion and statements from the Veteran and his friends, as well as a letter from a private audiologist's office.  As noted above, VA attempted to obtain the Veteran's service treatment records, but the National Personnel Records Center has indicated that the records are not available, and that reconstruction of the records is not possible.  VA asked the Veteran to complete an NA Form 13055 to assist in the search for his service treatment records, but the Veteran did not submit that form.  Therefore, further efforts to obtain the service treatment records would be futile, and VA's duty to assist has been satisfied.  
  
As noted above, a VA examination and opinion was obtained in October and November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  Although the VA examiner was unable to provide a nexus opinion, he explained why he was unable to do so (unavailability of service treatment records), and, as discussed above, further efforts to obtain those records would be futile.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



[CONTINUED ON NEXT PAGE]

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


